Title: To George Washington from David Forman, 22 November 1782
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 22d Novemr 1782 Friday Evening
                  
                  from the dificulty the Quarter Master at Morris Town informs me he finds in forwarding letters to Your Excly through the scarcity of Money has induced me to defer informing your Excly of the arrival of the southern fleete, presuming your Excly would probably receive more certain Accts from New York and with in a few days as soone.
                  Enclosed Your Excly has the diaries as kept on the Highlands of middle Town from Monday last.
                  Report says a Number of Troops are to go with this fleete to the Westindias, but does not pretend to say what Number--  As I presume the necessity of keeping a longer look out as soone as this fleete are gone shall dismiss Mr Stillwell from his imploy unless forbid by your Excly.  I have the Honr to be your Exclys Most Obdt Humle Servt
                  
                     David Forman
                     
                  
                Enclosure
                                    
                     
                        
                           18-22 November 1782
                        
                     
                     Monday Novembr the 18 the weather Clear wind S.W. the fleet Lies Still in the Bay at anchor there is Some Small Ships of War that goes to Sea and Returns this Evening.
                     Tuesday the 19 the Weather Dark and Raining the Wind Light at E.  Nothing to be Seen this Day.
                     Wensday the 20 weather Cloudy and Cold wind N.  3 Small Ships goes to Sea this Day Cruisers a Small Ship of war Comes Down.  one of the Large Ships of the Line fires 11 heavy guns Near the middle of the Day.
                     Thursday Novebr the 21 Weather Clear wind N.W. there is but 13 Ships of the Line in My Opinion tho it is Said there is 14 of the Line this is the only Day of Observation I have had Since the fleet Came Down I think there is but 13 of the Line one of 50 guns 2 of 44 guns & frigates the Latter Lies without the Hook a Large Transport Brig. Lies With the fleet which Makes 25 in Number it 
                           illegible there is affect of Transports going with this fleet.  there is Something Detaining them this Day they are overhauling their Sails and Rigging Some of the Ships of the Line hope we Shall hear Something Sertain from New York with Respect of the Embarkation that is Going on at New York 
                           illegible is come in.
                     
                     Fryday Novembr the 22 Weather Clear Water Very Smoakey Wind S.W. 6 Sail are falling Down those appear Like Transports Ships and Brigs Near the Middle of the Day they are Down among the fleet the Admiral Ship fires three Guns the fleet are getting Under Way there 13 Large Ships of the Line 3 that are Above frigates 2 that are frigates 2 Like Transports 32 in Number those Stand to Sea With the Wind Light at W.S.W.  Yesterday I had Much Better Observation than this Day the Weather is Very Smoakey this Day there is 3 three Deckers in this fleet the Admiral hath at flag at Mizentop Red by two OClock they are all out of the Hook but Make Little Sail and head way Slow there appears a number of Sail More in the Narrows when this Intiligence goes from Me as I have an Opertunity to Send this by Coll. foremans Billy—they Ships are in Sight at this Time I will Send Word by the Horseman When he Comes in of those other Sail that appears in the Narrowes.
                     
                  
                  
               